Title: From Thomas Jefferson to James Madison, 14 April 1783
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Susquehanna Apr. 14. 1783.
        
        Meeting at our quarters with a Mr. Levi going to Philadelphia and having no other employment, I write by him just to say that all is well, and that having made our stages regularly and in time we hope to make better way than Mr. Nash did. The Carolina letter bearer is here also. We pass one another two or three times a day. I never saw Mr. Ingles to speak to him about my books. Will you be so obliging as to make my acknowledgements to him for his undertaking and to ask him to send them to Richmond to the care of James Buchanan. Be pleased to make my compliments affectionately to the gentlemen and ladies.
        
        I desire them to Miss Kitty particularly. Do you know that the raillery you sometimes experienced from our family strengthened by my own observation, gave me hopes there was some foundation for it. I wished it to be so as it would give me a neighbor whose worth I rate high, and as I know it will render you happier than you can possibly be in a single state. I often made it the subject of conversation, more exhortation, with her and was able to convince myself that she possessed every sentiment in your favor which you could wish. But of this no more without your leave.
        I am with much affection Dr. Sir Your sincere friend,
        
          Th: Jefferson
        
      